Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-10 and 15-21, are allowable. The restriction requirement filed on  7/14/20, as set forth in the Office action mailed on 5/14/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11-14 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-4 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the seal housing for an electrical device, comprising: 
Claim 1: the aperture surrounds the electrical terminal and is separated from the electrical terminal that extends through the aperture by a separation gap, the aperture forming a closed fluid reservoir around the electrical terminal, including along with the remaining limitations of claim 1.
Claim 16: the aperture is open into an evacuation channel provided on the base, the cover includes a slot along the evacuation channel to expel the fluid condensate accumulated at the evacuation channel from the base, including along with the remaining limitations of claim 16. 

Claim 17: at least one of the plurality of apertures is a closed aperture that forms a closed fluid reservoir around the electrical terminal; and an outward side having an inclined face that is inclined with respect to a side of the base on which the sealing plate is mounted so that fluid condensate descends along the inclined face, including along with the remaining limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837